t c memo united_states tax_court wellpoint inc f k a anthem inc successor_in_interest to anthem insurance_companies inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date philip c cook michelle m henkel and nancy b pridgen for petitioner ruth m spadaro john m altman robin l herrell and thomas m rath for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for and a dollar_figure deficiency for petitioner is wellpoint inc subsidiaries formerly known as anthem inc anthem which was the successor to anthem insurance_companies inc and associated insurance_companies inc both referred to as aici all of these entities will be referred to as the blue cross and blue shield parent company or petitioner we are asked to decide two issues the first issue is whether petitioner may deduct under sec_162 a three settlement payments totaling dollar_figure that it made to resolve lawsuits brought against it by the attorneys general of kentucky ohio and connecticut collectively the lawsuits and individually the kentucky litigation the ohio litigation and the connecticut litigation the second issue is whether the legal and professional expenses that petitioner incurred to defend against these lawsuits are deductible the parties agree that both issues are governed by the origin of the claim doctrine we hold that both the settlement payments and the legal and professional expenses are capital expenditures and therefore not deductible 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2the parties have resolved all other issues in a stipulation of settled issues findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the accompanying exhibits and the stipulation of settled issues are incorporated by this reference petitioner is a mutual_insurance_company organized under indiana law petitioner is in the business of providing commercial health insurance through its subsidiaries petitioner and its predecessors provided healthcare insurance coverage to members in exchange for premiums_paid claims and invested reserves and surplus many of petitioner’s direct or indirect operating subsidiaries are licensees of the blue cross and blue shield association petitioner merged with the largest kentucky ohio and connecticut blue cross and blue shield bcbs plans the settlement subsidiaries between and the attorneys general of kentucky ohio and connecticut began looking into the corporate and legal history of the settlement subsidiaries ultimately deciding to bring lawsuits primarily cy-pres or charitable_trust actions against aici and 3the blue cross and blue shield association a trade_association formed in from the merger of the blue cross association and the association of blue shield plans owns the blue cross and blue shield trade names and marks licensees of the blue cross and blue shield association were required to be nonprofit_organizations until its subsidiaries each attorney_general separately claimed that the state’s bcbs entity had a charitable purpose had received beneficial treatment under state and federal_law because of that purpose and held assets impressed with a charitable_trust the attorneys general asserted that the entities’ charitable purposes were no longer being met and that the charitable assets that had accumulated should be taken from petitioner’s control and redirected to the same or similar charitable purposes 4there were multiple lawsuits and multiple claims but the predominant claim in each state was the cy-pres claim 5the kentucky bcbs subsidiary was formed as a nonprofit organization with a charitable purpose its charter proscribed private pecuniary profit the ohio bcbs subsidiary’s original blue cross predecessors were local hospital service associations that had formed during the great depression with the purpose of assisting individuals with payment of their medical_expenses the connecticut bcbs subsidiary and or its predecessors were formed as nonprofit_organizations whose purpose was to promote social welfare their charters prohibited private_inurement they based charges to individuals for medical services on family income and received discounted physician services and public subsidies 6count i of the kentucky litigation asserted a cy-pres claim and counts ii and iii asserted unlawful conversion and unjust enrichment claims the ohio attorney_general asserted a cy-pres claim and alleged that anthem had breached its fiduciary duty to hold and apply blue cross assets to their charitable purposes the connecticut attorney_general sought to protect charitable assets and property impressed with a charitable_trust and alleged that anthem breached fiduciary duties and made negligent representations petitioner repeatedly characterized the lawsuits as disputes over assets in their financial statements their annual reports and their statements to shareholders petitioner made settlement payments totaling dollar_figure in to resolve pending and potential claims in the kentucky litigation the ohio litigation and the connecticut litigation petitioner agreed to pay dollar_figure million to settle all claims in the kentucky litigation relinquished all possession and ownership of the funds and transferred those funds to the commonwealth of kentucky to create a sec_501 organization that promoted kentucky healthcare petitioner agreed to settle the ohio litigation for dollar_figure million reflecting the value of the blue cross assets of the ohio entity as of date and that money was used to establish the anthem foundation petitioner settled the connecticut litigation for dollar_figure which it paid to a newly formed charitable corporation to serve the health needs of the citizens of connecticut petitioner filed returns for the taxable years ending date and deducting the dollar_figure settlement amount in and deducting dollar_figure in and dollar_figure in for legal and professional fees incurred 7petitioner was given an dollar_figure million credit for prior charitable_contributions and accordingly was required to pay only dollar_figure million of the dollar_figure million settlement 8some of this litigation is described in 122_tc_224 revd 431_f3d_117 3d cir that decision is neither binding on nor dispositive of this case in connection with the lawsuits respondent examined and disallowed the deductions for settlement payments and legal fees petitioner timely filed a petition opinion we are asked to decide whether the settlement payments and legal fees are deductible as ordinary and necessary expenses as petitioner argues or whether as respondent argues petitioner must capitalize these expensesdollar_figure the parties agree that the origin of the claim doctrine controls the outcome of this case i origin of the claim doctrine distinguishing between expenses that can be deducted under sec_162 and those that must be capitalized under sec_263 requires an examination of all the pertinent facts and events and each case ‘turns on its special facts’ 503_us_79 quoting 308_us_488 59_tc_708 whether expenses are deductible on the one hand or subject_to being capitalized on the other hand may be determined by the origin_of_the_claim_test 397_us_572 372_us_39 under this 9the parties already resolved their dispute about other legal and professional fees in the stipulation of settled issues 10respondent argues alternatively that the settlement payments and legal fees are neither capitalizable nor deductible we need not reach that issue because of our holding test the substance of the underlying claim or transaction out of which the expenditure in controversy arose governs whether the item is a deductible expense or a capital_expenditure regardless of the motives of the payor making the payment or the consequences that may result from the failure to defeat the claim see woodward v commissioner supra pincite 539_f2d_929 3d cir 473_f2d_1217 7th cir 427_f2d_429 7th cir the origin_of_the_claim_test does not involve a mechanical search for the first in the chain of events but requires consideration of the issues involved the nature and objectives of the litigation the defenses asserted the purpose for which the amounts claimed as deductions were expended and all other facts relating to the litigation boagni v commissioner supra pincite a character of the claim-settlement payments the predominant claim in each of the lawsuits was the cy- pres claim cy-pres is defined as a rule for the construction of instruments in equity by which the intention of the party is carried out as near as may be when it would be impossible or illegal to give it literal effect black’s law dictionary 6th ed under the cy-pres doctrine if property has been dedicated in trust for a particular charitable purpose and that purpose is not being carried out a state attorney_general is authorized to initiate a cy-pres proceeding to carry out the charitable purpose in a way that is as near as possible to the original purpose 4a scott fratcher the law of trusts secs pincite 4th ed b deductibility of cy-pres claim litigation we now focus on whether the payments made by petitioner for litigation and settlement of the claims under the cy-pres doctrine are deductible ordinary and necessary expenses under sec_162 or expenses that must be capitalized under sec_263 the costs incurred in litigating title to property are capital expenditures sec_1_263_a_-2 income_tax regs defending or perfecting title to property encompasses not only disputes over legal_title but also disputes over beneficial interests of trusts including contests over whether a_trust exists see boagni v commissioner supra 55_tc_32 stevens v commissioner tcmemo_1999_259 barr v commissioner tcmemo_1989_420 duntley v commissioner tcmemo_1987_579 settlement payments and legal fees expended to resolve disputes over ownership of assets may be capital expenses see anchor coupling co v united_states supra 56_tc_624 payments that settle challenges to ownership that are of questionable merit may also be capital see am stores co v commissioner 114_tc_458 duntley v commissioner supra a deduction is generally allowed for expenses_incurred in defending a business and its policies from attack indopco inc v commissioner supra pincite 383_us_687 320_us_467 ii parties’ arguments petitioner argues that the settlement payments are deductible under sec_162 as ordinary and necessary expenses paid_or_incurred in carrying on its profit-seeking insurance_business and are directly connected to its profit- seeking activities petitioner argues that the payments cannot be capitalized because the lawsuits did not challenge title of specific items of property respondent argues that petitioner may not deduct the settlement payments because they represent transfers of assets held in charitable trustdollar_figure iii analysis the record shows that none of the lawsuits in question was brought to enjoin or change aici’s business practices a sec_11the state attorneys general sought to recover assets from petitioner that they claimed were never petitioner’s assets according to the state attorneys general petitioner’s subsidiaries held these assets in trust for a charitable purpose because the subsidiaries like the parent company were no longer operated for charitable purposes the state attorneys general sought to recover these assets and return them to their charitable purpose respondent claims that the transfer of these assets from petitioner to their charitable purpose is a transfer of title petitioner argues in each case the origin of the claim was a dispute over the equitable ownership of assets allegedly impressed with charitable_trust obligations in each case the settlement provided that the assets aici relinquished were transferred to a sec_501 organization with the same charitable purpose that the attorneys general claimed the charitable_trust assets benefitted the kentucky litigation involved a title contest to alleged charitable assets relying upon its research into legislative and corporate history the kentucky attorney general’s office brought suit alleging that predecessors to the anthem subsidiary in kentucky held their assets in charitable_trust for the benefit of public health in the state the complaint the settlement document and the parties’ own descriptions of the nature of the lawsuit convince us that the purpose of the kentucky litigation was to determine title to the alleged charitable assets the dollar_figure million settlement directly responded to the kentucky attorney general’s allegation that the assets held by petitioner were committed to a charitable purpose the dollar_figure million went to establishing a sec_501 organization that addresses healthcare needs there is no evidence that the attorney_general sought to change aici’s business practices as petitioner alleges the ohio attorney general’s office filed a complaint alleging that certain assets were impressed with a charitable_trust and seeking the return of those assets to their original charitable purpose because bcbs-ohio’s merger with aici frustrated that purpose the claim alleged beneficial_ownership in the public of the blue cross entity’s assets because of the entity’s relationship with charitable hospitals the tax exemptions it received and its own declarations that it was organized solely for social welfare purposes the connecticut attorney_general also found a basis for a charitable_trust claim because the bcbs entity was a non-profit low-cost healthcare provider devoted to public welfare the complaint and the settlement focused on the ownership of trust assets again petitioner’s financial statements and annual reports characterized this lawsuit as a dispute over title to assets allegedly impressed with a charitable_trust petitioner denies the existence of a charitable_trust obligation and asserts that it settled only to avoid interruption of business or loss of good will we find this argument irrelevant to our analysis a taxpayer’s motive for settling is not controlling in determining whether a settlement payment is deductible woodward v commissioner u s pincite anchor coupling co v united_states f 2d pincite petitioner further argues that the attorneys general may have been confused about whether the settlement subsidiaries were sec_501 organizations or charities under federal tax law we decline to relitigate the underlying merits of each lawsuit and our analysis of the origin of the claim does not demand it as a result because the attorneys general brought suit to recover equitable_title to assets they believed were impressed with charitable trusts the origins of the claims in all three lawsuits were disputes over title to assets petitioner nevertheless contends that the origin of the lawsuits was a challenge to the manner in which petitioner’s subsidiaries conducted their profit-seeking health insurance_business all the evidence suggests otherwise no prayer for relief demanded a change in business behavior and none of the testimony of the attorneys who worked on these cases for the kentucky ohio and connecticut attorneys general suggested that they sought to change aici’s business practices or shut them down petitioner also relies heavily on the theory that the settlement payments are per se deductible because they were necessary to defend its business petitioner relies primarily on two cases to argue that the settlement payments are per se deductible 74_tc_593 and a e staley manuf119_f3d_482 7th cir revg and rem105_tc_166 in bha the origin of the claim was grounded in the taxpayer’s effort to keep the fcc from revoking its broadcasting licenses without which the taxpayer could not do business there is no evidence in the record however that the attorneys general sought to stop petitioner’s business moreover petitioner’s business did not fail despite the attorneys general’s success in removing many of these assets from petitioner’s control the uncorroborated and self-serving testimony of petitioner’s witnesses that they could no longer do business if they lost these suits is unconvincing the facts in a e staley are equally unavailing to petitioner in that case the court_of_appeals allowed deductions for certain investment banking and printing costs incurred by the taxpayer in an unsuccessful effort to defend its business against a takeover because the costs produced no future benefit a e staley manufacturing co subs v commissioner supra pincite our case is factually distinguishable because the future_benefits accruing from the defense and settlement of the cy-pres litigation are manifest enabling petitioner in effect to convert the assets from charitable to income-producing purposes we need not address respondent’s alternative theories because we hold that the settlement payments originated from suits to resolve title to assets and therefore are not deductible iv character of legal and professional expenses we turn now to the question of whether the legal and professional expenses petitioner incurred in defending itself from the lawsuits are deductible legal and professional expenses like settlement payments are analyzed under the origin of the claim doctrine 86_tc_190 costs incurred in defending title to property are capital expenditures sec_1_263_a_-2 income_tax regs moreover legal expenses_incurred in defending against claims challenging a taxpayer’s ownership of assets may be capital expenditures duntley v commissioner tcmemo_1987_579 petitioner’s legal and professional fees arose from defending against claims that had their origin in equitable ownership of assets accordingly these fees are capital expenditures v conclusion petitioner’s settlement payments and litigation and professional fees are capital expenditures and not deductible under sec_162 in reaching our holdings we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
